Citation Nr: 1033293	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-19 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2007, the Veteran submitted a claim for an increased 
rating for PTSD.  The Veteran asserts that his condition has 
worsened since a March 2007 VA examination.  He has contended 
that doctors' reports, specifically of VA psychiatric treatment, 
will show his condition has continued to worsen.  By contrast, at 
a VA examination in April 2010, he was found to have improved.  

The only record of VA psychiatric treatment associated with the 
claim file in connection with current the claim for an increased 
rating for PTSD is a brief record of treatment in January 2007 
with a physician's assistant for insomnia.  The April 2010 VA 
examiner's report indicates that the Veteran receives continuing 
VA psychiatric treatment at the VA Medical Center in Martinsburg, 
West Virginia, with a psychiatrist, including receiving 
psychiatric medication and individual psychotherapy.  None of 
these treatment records, which the Veteran contends will show a 
worsening condition, have been obtained and associated with his 
claims file.  

The Board is on notice that medical treatment records pertinent 
to the Veteran's claim are under VA control and have not been 
associated with the claims file.  As VA has a duty to obtain 
these records and associate them with the claims file, a remand 
to the RO/AMC for this purpose is required.  VA is required to 
make reasonable efforts to assist all claimants in obtaining 
evidence necessary to substantiate a claim for benefits, unless 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  See 38 U.S.C. § 5103A(b) (West 2002).  In 
accordance with these provisions, the Board finds that a remand 
of this case is warranted, so the RO can ensure that all 
available relevant VA and non-VA treatment records are obtained.  
See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively contained 
in the claims folder and must be obtained before a final decision 
is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for psychiatric disability during 
the period from January 2006 (one year prior to 
the date of the claim for an increased rating 
for PTSD) to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies. 

(b) The records sought must include all 
records of VA treatment for psychiatric 
disability at the VAMC in Martinsburg, West 
Virginia, for the period from January 2006 
forward.

(c) The Veteran should also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.

2.  Readjudicate the issue on appeal.  The 
RO/AMC must also ensure that the medical 
and factual record is appropriately 
developed, and if necessary accord the 
Veteran an updated VA mental disorders 
examination.  If the benefit sought remains 
denied, the Veteran and his representative 
should be provided a supplemental statement of 
the case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


